DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.
Objection to Specification
3.  The disclosure is objected to because of the following informalities: missing text and miss-numbered paragraphs. For example, paragraphs are labeled [0001], then [0000], then [0002] and in paragraph [0000] there are blanks. Appropriate correction is required.

Election/Restrictions
4.  Applicant’s election of SEQ ID NO: 7, in the reply filed on 12/15/21, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
5.  In the interest of compact prosecution, it is noted that:
Applicant elected SEQ ID NO: 7 for the carrier (see above).
SEQ ID NO: 7 is RKKRRQRRRGKKKKKKKKKKKKKKKGRKKRRQRRR
This sequence does not appear to correspond to SEQ ID NO: 1; 2; or 3 and only appears to correspond to SEQ ID NO: 4 when p is 0 and q is 1.
Therefore, claims that do not encompass the elected carrier appear to include claims 16, 17 and 19 (refer to SEQ ID NO: 1); claim 25 (refers to larger p and q values); and claims 33 and 34 (refers to other sequences).
Claim 45 is drawn to a method and a product with an intended use but, depends from a cancelled claim (see rejection below). Claim 45 will be interpreted as such and examined assuming Applicant intended for its inclusion. However, in the next correspondence claim 45 must be amended to correct dependency.

Claim Status
6.  The amendment, filed 12/15/22, has been entered. 

7.  Claims 1-2, 5-12, 14-17, 19, 21, 25-35, 38, 40, and 45-46 are pending. Claims 3-4, 13, 18 and 20 are cancelled. No claims are amended. Claims 16, 17, 19, 25, 33, and 34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/21. Claims 1-2, 5-12, 14-15, 21, 26-32, 35, 38, 40, and 45-46 are under examination.

Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.  Claims 1-2, 5-12, 14-15, 21, 26-32, 35, 38, 40, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 are each indefinite based on punctuation introducing ambiguity of scope. For example, it is unclear if the carrier must be positively charged and lipophilic (first interpretation; see “wherein said carrier is a positively charged carrier...”); or, if when the carrier is lipophilic, then it is not required to also be positively charged (second interpretation; see also dependent claims 14, 32 and 35 and specification at [0011, 0014]). In the interest of compact prosecution both interpretations will be employed (i.e. positively charged and/or lipophilic); however, clarification is still required to ascertain the characteristics of the structural elements required.
Claim 15 is indefinite based on inconsistent notation. For example, on lines 2-3, the first option for efficiency groups is “... –(gly)ni-(arg)n2, wherein n1 is an ...” (emphasis added) wherein “ni” and “n1” appear to be referring to the same entity, otherwise there is no “n1” in the equation. Thus, clarification is required to ascertain the metes and bounds of this part of the limitation.
Claim 35 is indefinite because, as written, the claim requires the composition (see line 1) to be contained in a single liposome, but this is most likely not what Applicant intended to encompass.  Amending to more accurately reflect what structural items (i.e. The toxin? The carrier? The efficiency groups? All? Some?) is/are required to be contained within liposomes would negate this part of the rejection.
	Claim 40 is indefinite based on inconsistent units. For example, claim 40 recites “... in an amount of about 1U to about 15U/kg...” in what appears to be a linear range. However, 1U (i.e. an absolute amount) and (15U per kilogram i.e. a concentration; and/or an amount per weight) are not in the same units and thus cannot form the endpoints of the same range.  Similarly, the other range recited is 0.5 (unit-less) to 3.5 U/cm2 (i.e. a concentration, but this time an amount per area) cannot form the endpoints of the same linear range.  The Office recommends amending to include the correct units for each number in the range and thereby remove ambiguity of scope.
	Claim 45 depends from a cancelled claim. Therefore, clarification is required to ascertain what the claim was intended to encompass.
	Other dependent claims do not clarify the issues identified above.

Claim Rejections - 35 USC § 102
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
12.  Claims 1-2, 5-12, 14, 32, 35, 38 and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. 2014 (Bladder Instillation of Liposome Encapsulated OnabotulinumtoxinA Improves Overactive Bladder Symptoms: A Prospective, Multicenter, Double-Blind Randomized Trial; The Journal of Urology 192: 1743-1749). 
	Chuang teaches methods for treating bladder disorders, including overactive bladder (OAB) and urge incontinence, comprising administration of 200 U of botulinum toxin A formulated with 80 mg of sphingomyelin liposomes (i.e. a lipophilic carrier with a hydrophobic polymeric backbone; also contains positively charged groups) using catheter instillation into the bladder via the urethra (i.e. see abstract; page 1744, right column; page 1748, left column; Tables 2, 3; Figures 2, 4; meeting limitations found in instant claims 1, 2, 6-9, 12, 14, 32, 35, and 38). The composition does not contain human serum albumin, thereby also meeting limitations found in claim 45. Chuang teaches the intravesical instillation of a liquid liposome-BoNT formulation was safe and effective (e.g. page 1747, discussion).  Chuang teaches similar use of liposome formulations would also be beneficial for patients with interstitial cystitis and bladder pain syndrome (page 1748, left column; meeting limitations found in claims 10 and 11).
	With regards to the limitations “...increasing bladder contraction intervals” in claim 2; and “wherein administration of the composition decreases bladder hypercontractility in the subject, thereby increasing bladder contraction intervals” in claim 5; it is noted that neither limitation adds a positively recited step to the claimed method and thus, both have been interpreted as expressions of intended results of the positively recited step of administration; see MPEP 2114.04.
With regards to the kit claim (see claim 46), a kit is merely a set of items needed for a specific purpose and the prior art reference teaches each and every item used (toxin, carrier, instillation device) in a single method for the same purpose as is claimed (for treating bladder disorders and conditions) and thus meets the limitations of this claim without specifically calling the grouped items “a kit”.  
Accordingly, Chuang anticipates the invention as claimed.

Claim Rejections - 35 USC § 103
13. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16. Claims 1, 2, 5-12, 14, 15, 21, 26-28, 32, 35, 38, 40, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Dake et al. 2013 (US 2013/0202636) in view of Chuang et al. 2014 (The Journal of Urology 192: 1743-1749).
	Dake teaches treatment methods comprising topical administration, to a patient in need of treatment, of liquid compositions comprising an effective amount of botulinum toxin serotype A and an effective amount of a positively charged carrier comprising a positively charged backbone having covalently attached positively charged efficiency groups; wherein the positively charged carrier and botulinum toxin form a non-covalent complex; and wherein the carrier comprises a polypeptide having positively charged efficiency groups selected from -(gly)n1-(arg)n2 (SEQ ID NO. 1), wherein the subscript n1 is an integer of from about 0 to about 20 and the subscript n2 is independently an odd integer of from about 5 to about 25; wherein the efficiency groups are positively charged HIV-TAT fragments that have the formula (gly)p-RGRDDRRQRRR-(gly)q (SEQ ID NO. 2), (gly)p-YGRKKRRQRRR-(gly)q (SEQ ID NO. 3), or (gly)p-RKKRRQRRR-(gly)q (SEQ ID NO. 4), wherein the subscripts p and q are each independently an integer of from 0 to 20 (see [0014-0020] and Dake claims 1-7, 13, 31, and 69; meeting limitations found in instant claims 1, 2, 12, 14, 15, 21, 27, and 38).  Dake teaches the groups are attached to the ends of the backbone (e.g. [0033]; meeting limitations found in instant claim 26). Dake teaches the backbone comprises polylysines yielding from 25,000 to 1,200,000 molecular weights selected by the skilled artisan depending on the remaining components of the composition and sufficient to provide an overall net positive charge (i.e. the number of lysines in the polylysine is a results effective variable; e.g. [0038-0040]; meeting limitations found in instant claim 28, with sufficient specificity). Dake teaches administration of 1U to 20,000U and preferably from 1U to 10,000U per cm2 (e.g. [0057]; meeting limitations found in instant claim 40). Dake teaches the toxin and carrier may be contained in a liposome (e.g. [0052]; meeting limitations found in claims 32 and 35).  The composition does not require human serum albumin, thereby also meeting limitations found in claim 45. Dake teaches topical application of the compositions readily afforded therapeutic benefits that could be extended to other cases where SNAP function or acetylcholine signals are crucial, such as for bladder dysfunction and/or spasm ([0053, 0126]; meeting limitations found in claims 1 and 2). 
With regards to the limitations “...increasing bladder contraction intervals” in claim 2; and “wherein administration of the composition decreases bladder hypercontractility in the subject, thereby increasing bladder contraction intervals” in claim 5; it is noted that neither limitation adds a positively recited step to the claimed method and thus, both have been interpreted as expressions of intended results of the positively recited step of administration; see MPEP 2114.04.
	Therefore, the difference between the prior art and the invention is that Dake does not teach transmucosal delivery to the luminal surface of the bladder using, for example, an instillation device such as a catheter. 
	However, Chuang teaches the typical administration of compositions comprising botulinum toxins for bladder disfunctions is cystoscopic intradetrusor injections, but this method has at least some disadvantages, including increased risk of urinary tract infection and urinary retention, whereas catheter instillation is safe and effective (e.g. see abstract; and page 1744, left column). Chuang teaches topical application of botulinum toxins to visceral cavities is a viable alternative and decreases the risks of hematuria, pain, large PVR and UTIs (e.g. page 1744, left column). Thus, Chuang teaches similar methods for treating bladder disorders, including overactive bladder (OAB) and urge incontinence, comprising administration of 200 U of botulinum toxin A formulated with 80 mg of sphingomyelin liposomes using catheter instillation into the bladder via the urethra (i.e. no injection; see abstract; page 1744, right column; page 1748, left column; Tables 2, 3; Figures 2, 4; meeting limitations found in instant claims 1, 2, 6-9, 12, 14, 35, and 38). Chuang teaches intravesical instillation of liquid liposome-BoNT formulation was safe and effective (e.g. page 1747, discussion).  Chuang teaches the use of liposomes is also beneficial for patients with interstitial cystitis and bladder pain syndrome (e.g. see page 1748, left column; meeting limitations found in instant claims 10 and 11).
With regards to the kit claim (see claim 46), a kit is merely a set of items needed for a specific purpose and the prior art references teach each and every item used (toxin, carrier, instillation device) in a single method for the same purpose as is claimed (for treating bladder disorders) and thus meets the limitations of this claim without specifically calling the grouped items “a kit”.  
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods for treating bladder dysfunction(s), including alleviating and/or preventing contractions and/or spasms in muscles underlying the skin, comprising administering compositions comprising botulinum A toxin and a positively charged polypeptide carrier encapsulated in liposomes, as taught by Dake, by using transmucosal delivery to the luminal surface of the bladder using an instillation device such as a catheter, thereby arriving at the claimed invention, to reduce the risk of hematuria, pain, and/or UTIs, as taught by Chuang. Therefore, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because Chuang already demonstrated catheter instillation of similar compositions comprising botulinum toxins was safe and effective. The person of ordinary skill in the art would have had a reasonable expectation of success because Dake already taught methods using compositions comprising botulinum toxins and positively charged polypeptides that were useful in treating bladder disfunctions and Chuang already demonstrated intravesical instillation (i.e. transmucosal administration) to the bladder via a catheter was a safe and effective means of treating bladder disorders including, overactive bladder, incontinence, interstitial cystitis, and/or bladder pain syndrome.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Dake contains a “base” method of treating bladder dysfunction comprising administration of compositions comprising botulinum toxin A with positively charged polypeptide carriers together in liposomes; and Chuang contains a similar method for treating bladder dysfunction wherein the technique of intravesical instillation is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Chuang would have yielded predictable results (i.e. the same advantages) and an improved system (e.g. fewer risks). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Claim Rejections - 35 USC § 103
17.  Claims 1-2, 5-9, 12, 14, 15, 21, 26-32, 35, 38, 40, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gaylis et al. 2013 (US2013/0129699) in view of Thompson et al. 2010 (US 2010/0330123).
Gaylis teaches methods for treating medical conditions, including overactive bladder, detrusor hyperreflexia, incontinence, and/or voiding urgency, comprising topical (transdermal) and/or intravesicular instillation (i.e. transmucosal) administration to the bladder luminal surface, of compositions comprising botulinum toxin, including serotype A, (e.g. [0002-0006, 0013, 0056, 0060-61, 0070-75, 0080, 0096]; meeting limitations found in instant claims 1, 2, 6-9, and 38). Gaylis teaches appropriate doses of botulinum toxin range from 1 to 200 U depending on site of injection and condition treated (i.e. concentration thereof is a results effective variable; see [0027-0038, 0088]; meeting limitations found in instant claim 40). The composition does not require human serum albumin, thereby also meeting limitations found in claim 45. Gaylis teaches the toxin can be formulated in any pharmaceutically acceptable form including as a liquid, solution and/or suspension (e.g. [0087]). 
With regards to the limitations “...increasing bladder contraction intervals” in claim 2; and “wherein administration of the composition decreases bladder hypercontractility in the subject, thereby increasing bladder contraction intervals” in claim 5; it is noted that neither limitation adds a positively recited step to the claimed method and thus, both have been interpreted as expressions of intended results of the positively recited step of administration; see MPEP 2114.04.
Therefore, the difference between the prior art and the invention is that Gaylis does not teach the use of a positively charged carrier in the administered composition.
	However, Thompson teaches similar botulinum toxin-containing compositions comprising positively charged carriers (e.g. see [0015, 0018-19]), including a 100% sequence identity match to SEQ ID NO: 7, thereby meeting limitations found in instant claims 1, 2, 14, 15, 21, 27, 28, 29, 30 and 31; as evidenced by the following alignment:

    PNG
    media_image1.png
    610
    737
    media_image1.png
    Greyscale


Thompson teaches inclusion of the positively charged carrier, having positively charged efficiency groups, facilitates penetration of the botulinum toxin into the tissues of interest and increases transdermal flux of the topically applied botulinum toxins (e.g. [0042-43, 0048-49]).  Thompson teaches the botulinum toxin and the positively charged carrier, with positively charged efficiency groups attached along or at the ends, associate via ionic interactions, hydrogen bonding and/or van der Waals forces (i.e. non-covalent; e.g. [00049-0051]; meeting limitations found in instant claims 12 and 26). Thompson teaches the use of liposomes (i.e. lipophilic carriers; see [0043]; meeting limitations found in instant claims 32 and 35).  With regards to the kit claim (see claim 46), a kit is merely a set of items needed for a specific purpose and the prior art references teach each and every item used (toxin, carrier, instillation device) in a single method for the same purpose as is claimed (delivering botulinum toxin formulations) and thus meets the limitations of this claim without specifically calling the grouped items “a kit”.  
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the treatment methods for bladder disorders comprising intravesicular instillation of compositions comprising botulinum toxins, as taught by Gaylis, by including a positively charged polypeptide carrier, thereby arriving at the claimed invention, in order to increase the transdermal flux of the delivered toxin, as taught by Thompson. Therefore, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because inclusion of the positively charged carrier, including one matching SEQ ID NO: 7, would facilitate penetration of the botulinum toxin into the tissue of interest, as taught by Thompson. The person of ordinary skill in the art would have had a reasonable expectation of success because Gaylis already taught the advantages of delivering botulinum toxins to the lumen of the bladder and Thompson already taught the advantages of including a positively charged carrier in compositions delivering botulinum toxins to a tissue of interest. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Gaylis contains a “base” method of treating bladder disorders comprising administration of compositions comprising botulinum toxins; and Thompson contains a similar method for therapeutic delivery of compositions comprising botulinum toxins, wherein the technique of including a positively charged carrier in the composition is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Thompson would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Double Patenting
18. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

19. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

20. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21. Claims 1-2, 5-12, 14-15, 21, 26-32, 35, 38, 40, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 9,956,435 in view of Chuang et al. 2014 (The Journal of Urology 192: 1743-1749). 
	Instant claims are drawn to method(s) of treating a bladder disorder or condition in a subject in need thereof, the method comprising administering to a luminal surface of the bladder of the subject an effective amount of a composition comprising a botulinum toxin in conjunction with a carrier, said carrier comprising a backbone having covalently attached thereto one or more positively charged efficiency groups, wherein said carrier is a positively charged carrier, with the backbone being a positively charged polymeric backbone; wherein the botulinum toxin is delivered transmucosally in an effective amount for treating the subject's bladder disorder or condition; wherein the toxin is serotype A; and wherein the positively charged carrier is the amino acid sequence RKKRRQRRRG-(K)15-GRKKRRQRRR (SEQ ID NO: 7; emphasis added).
	Similarly, patented claims are drawn to method(s) of administering botulinum toxin to achieve a therapeutic effect to an individual, comprising injecting an effective amount of a sterile injectable composition into the individual at an area in need of treatment to achieve a therapeutic effect, wherein the composition comprises a positively charged carrier comprising the amino acid sequence RKKRRQRRRG-(K)15-GRKKRRQRRR (SEQ ID NO: 7), a botulinum toxin component present in an amount suitable for injection, wherein the positively charged carrier is non-covalently associated with the botulinum toxin component; and wherein the botulinum toxin component is obtained from serotype A; and wherein the therapeutic effect is reduction of a symptom associated with a disorder, including overactive bladder (emphasis added).
	Therefore, the difference between the patented method and the instantly claimed method is the mode of administration (injection vs. transmucosal).
However, Chuang teaches the typical administration of compositions comprising botulinum toxins for bladder disfunctions is via injections, but this method has at least some disadvantages, including increased risk of urinary tract infection and urinary retention, whereas catheter instillation is safe and effective (e.g. see abstract; and page 1744, left column). Chuang teaches topical application of botulinum toxins to visceral cavities is a viable alternative and decreases the risks of hematuria, pain, large PVR and UTIs (e.g. page 1744, left column). Thus, Chuang teaches similar methods for treating bladder disorders, including overactive bladder (OAB), comprising administration of 200 U of botulinum toxin A formulated with 80 mg of sphingomyelin liposomes using catheter instillation into the bladder via the urethra (i.e. no injection; see abstract; page 1744, right column; page 1748, left column; Tables 2, 3; Figures 2, 4). Chuang teaches intravesical instillation of liquid liposome-BoNT formulation was safe and effective (e.g. page 1747, discussion).  Chuang teaches the use of liposomes is also beneficial for patients with interstitial cystitis and bladder pain syndrome (e.g. see page 1748, left column).
Therefore, it would have been prima facie obvious, to a person of ordinary skill in the art, to modify the methods for treating bladder disorder(s), comprising injecting compositions comprising botulinum A toxin and a positively charged polypeptide carrier as claimed in the patent, by using transmucosal delivery to the luminal surface of the bladder using an instillation device such as a catheter, thereby arriving at the instant claims, to reduce the risk of hematuria, pain, and/or UTIs, as taught by Chuang. Thus, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Chuang already demonstrated catheter instillation of similar compositions comprising botulinum toxins was both safe and effective. Therefore, the combination leads to expected results because each element performs the same function as it does individually. 
Accordingly, the claimed invention is prima facie obvious in view of the already patented invention, absent any convincing evidence to the contrary.

	
Conclusion
22. No claims are allowed.

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 3, 2022